In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00014-CR



       GARY WAYNE BLANKENSHIP, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                Marion County, Texas
               Trial Court No. F 15111




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                                 ORDER

            Gary Wayne Blankenship appeals from the judgment adjudicating his guilt of family

violence assault with a previous conviction and his resulting eight-year sentence. Blankenship’s

notice of appeal was filed February 4, 2022. The clerk’s record was filed February 16, 2022, and

the reporter’s record was filed March 21, 2022, making the appellant’s brief originally due April

20, 2022. On April 19, 2022, Oscar William Loyd, appointed counsel for Blankenship, filed

what purported to be an Anders1 brief on Blankenship’s behalf. By letter dated April 19, 2022,

this Court advised Loyd that, although we received the document purporting to be an Anders

brief, we could not file it as such because it did not comply with Anders.

            In our letter, we established a final deadline of May 10, 2022, in which to file a proper

Anders brief and further advised that failure to file a revised brief correcting the deficiencies set

out in our letter could result in abatement to the trial court pursuant to Rule 38.8 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 38.8.

            Because a compliant brief has not been filed, we abate this case to the trial court for a

status hearing pursuant to Rule 38.8(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 38.8(b)(2). Specifically, the trial court is directed to determine whether Blankenship still

desires to prosecute this appeal. Assuming Blankenship still desires to prosecute the appeal, the

trial court is directed to determine (1) why Blankenship’s appellate brief has not been filed and

(2) whether Loyd has abandoned the appeal. The trial court is directed to make appropriate

findings and recommendations and have a record of the proceedings prepared. The record must

1
    Anders v. California, 386 U.S. 738 (1967).


                                                    2
include any findings made by the trial court.         Based on that record, this Court will take

appropriate action to ensure that Blankenship’s rights are protected. The trial court may also

address any other matters it deems appropriate. The hearing is to be conducted within fifteen

days of the date of this order.

       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.


                                                  BY THE COURT

Date: June 24, 2022




                                                  3